DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller (US 20090042253).
	With respect to claim 14, Hiller discloses a method for harvesting recombinant protein products from a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel is subjected to a cell retention device, wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least paragraphs [0020] and [0055].  Paragraph [0057] teaches that the filtrate may contain the protein product (“a method that allows for both low and high molecular weight substances to pass to the permeate, e.g., the method utilizing a microfiltration device, the permeate may contain product, e.g., a polypeptide product (possibly in low concentration) that can be captured for purification. In such embodiments, the permeate is not discarded but is instead retained and the polypeptide product therefrom is purified, or at least partially purified”), which is collected in a permeate (i.e. filtrate) collection bottle.  At least paragraphs [0050]-[0053] state that the protein product is a recombination protein product.  Paragraph [0055] teaches that Hiller uses microfiltration cell retention devices characterized by an average pore of about 0.1 to 10 microns.  

	With respect to claim 15, Hiller discloses the method as described above.  Hiller additionally shows in at least Fig. 1 that the cell retention device is external to the perfusion cell culture vessel.

	With respect to claims 17 and 18, Hiller discloses the method as described above.  As stated above, paragraph [0055] of Hiller teaches that that the hollow-fiber filter has an average pore size of up to 10 microns, which functions to retain viable cells while allowing macromolecules to pass through.  Hiller discusses culturing animal cells, which are typically larger in diameter than 10 microns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being patentable over Hiller (US 20090042253) as applied to claim 14.
	Hiller teaches the method as described above.  Hiller additionally states in at least paragraph [0058] that pore size is a well-known result effective variable to be optimized through routine experimentation (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained… One skilled in art will also recognize that the pore size of the filter can be varied depending on the size of the final polypeptide product”).  Hiller recognizes that the filter pore size should be based on the size of the object which needs to be trapped by the filter.  Accordingly, it would have been obvious to consider pore sizes that are about the size of the cells or pore sizes that are just slightly greater than the size of the cells (which is the same as “about the size of the cells”).  Those of ordinary skill would recognize that an average pore size greater than the size of the cells by 5 microns or less would still trap a majority of target cells while also avoiding problems associated with clogging, as increased pore size is known to reduce clogging.  Mere changes in shape or size (here, average pore diameter) that produce a predictable result are considered to be prima facie obvious.  See MPEP 2144.04 and 2144.05.  In this case, it 

Response to Arguments
Applicant's arguments filed 25 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Hiller does not teach that the hollow-fiber filter filters the cell culture fluid by tangential-flow filtration or alternating tangential flow filtration.  However, it is noted that Hiller expressly states that the hollow-fiber filter may be a tangential flow filter in at least paragraph [0055] (“Various filtration device setups may be used, e.g., hollow fiber filter plumbed inline, tangential flow filtration device, etc. Such filtration device setups are known to one skilled in the art, as are other forms of cell retention devices that may be used with the present invention”).  
	Applicant additionally argues that Hiller does not expressly state that the average pore size of the filter is greater than the size of the cells by 5 microns or less.  In response, it is noted that Hiller recognizes that the pore size of the filter determines which substances will pass through to the permeate and which substances will be retained, and therefore one skilled in art would recognize that the pore size of the filter can be varied.  Those of ordinary skill would understand that pore size should be a little larger or approximately equal to the size of the cell that needs to be retained.  Mere changes in shape or size (here, average pore diameter) that produce a predictable result are considered to be prima facie obvious.  See MPEP 2144.04 and 2144.05.  Applicant further asserts that data has been provided to support unexpected results .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799